Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR M. HERRERA
' LUIS A. HERRERA

 

  

Plaintiff,
Against
CIVIL ACTION
CITY OF NEW YORK VERIFIED COMPLAINT
JAMES P. O’NEILL, COMMISSIONER, POLICE DEPARTMENT JURY TRIAL AS TO ALL CLAIMS

CITY OF NEW YORK, MANHATTAN SOUTH NARCOTICS,
NEW YORK CITY POLICE DEPARTMENT; DETECTIVE HAGGERTY,
SHIELD NO 4923; UNDERCOVER POLICE OFFICER

UC 00084, CYRUS VANCE, DISTRICT ATTORNEY OF
NEW YORK COUNTY, CITY OF NEW YORK,

KRISTEN GRAUER, ASSISTANT DISTRICT ATTORNEY
COUNTY OF NEW YORK, CITY OF NEW YORK,

STEVEN BANKS, COMMISSIONER, CITY OF NEW YORK
HUMAN RESOURCE ADMINISTRATION, AUBREY FOX,
EXECUTIVE DIRECTOR NEW YORK CITY

CRIMINAL JUSTICE AGENCY (CJA)

Defendant(s)

 

INTRODUCTION

VICTOR M HERRERA AND LUIS A. HERRERA residents and citizens of the United States and the
State of New York hereby asserts the following claims against the defendant(s) in the above-entitled
action:

Violation of 42 USC §1983 FALSE ARREST

Violation of 42 USC §1983 UNLAWFUL DETENTION AND CONFINEMENT
Violation of 42 USC §1983 RETALIATION AND CONSPIRACY

Violation of 42 USC §1983 DELIBERATE INDIFFERENCE

Violation of 42 USC §1983 CRUEL AND UNUSUAL PUNISHMENT

Violation of 42 USC §1983 MALICIOUS ABUSE OF PROCESS

MALICIOUS PROSECUTION

DISCRIMINATION AND DENIAL OF EQUAL PROTECTION

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

10. UNREASONABLE SEARCH AND SEIZURE

11. RESERVED FOR NEGLIGENCE (UNTIL 6 MONTHS AFTER PRESENTMENT), and
12. RESERVED FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS (UNTIL 6 MONTHS AFTER
PRESENTMENT

CSRHNAM PWN PR

1 |
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 2 of 15

 
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 3 of 15

JURISDICTION

Jurisdiction of this
1985-and-1988;-an
Jurisdiction of this Court for the pendent claims is authorized by Fed.R.Civ.Proc. §18(a), and arises
under the doctrine of pendent jurisdiction as set forth in United Mine Workers v. Gibbs, 383 US

715 (1966)

PARTIES

3.

Plaintiff Victor M Herrera is a natural person with a mailing address of 794 Snediker Ave, Apt 2F,
Brooklyn, New York 11207, county of Kings, State of New York, United States of America, and is a
resident of the State of New York during all relative times of this action.

Plaintiff Luis A. Herrera is a natural person with a mailing address of 794 Snediker Ave, Apt 2F,
Brooklyn, New York 11207, county of Kings, State of New York, United States of America, and is a
resident of the State of New York during all relative times of this action.

Defendant James P. O'Neill is the Commissioner of the New York City Police Department located
at One Police Plaza, New York, New York 10038, appointed by the Mayor of the City of New York
for the Defendant City of New York at all times material to the complaint, and was acting in his
official capacity at all times relevant to this complaint.

Defendant Haggerty Shield No. 4923 is a Detective for the City of New York Police Department,
Narcotics Manhattan South for the defendant City of New York at all times material to the
complaint and was acting in his official capacity at all times relevant to this complaint.

Defendant Undercover UC 00084 is an Undercover Police Officer for the City of New York Police
Department, Narcotics Manhattan South for the defendant City of New York at all times material
to the complaint and was acting in his official capacity at all times relevant to this complaint.

Defendant Cyrus Vance is the Incumbent District Attorney for the County of New York City of
New York, elected into his position since 2009 at all times material to the complaint, and was
acting as a municipal agent of the City of New York and acting in his capacity as an agent of the
City of New York at all times relevant to this complaint.

Defendant Kristen Grauer, an attorney duly admitted to practice law in the State of New York and
an Assistant District Attorney for defendant Cyrus Vance, appointed and assigned to prosecute
and act administratively in the performance of her duties for the City of New York ai all times
material to the complaint, and was acting as a municipal agent of the City of New York and acting
in her capacity as an agent of the City of New York at all times relevant to this complaint.

2|
10.

11

12.

13.

14.

Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 4 of 15

Defendant Steven Banks is the Commissioner of the Department of Homeless Services and
Human Resource Administration located at 33 Beaver Street, New York, NY 10004, City of New
York appointed by the Defendant City of New York at all times material to the complaint and was
acting in his official capacity at all times relevant to this complaint.

Defendant-Aubrey.Fox,.Executive Director of.the New. York City Criminal Justice Agency located

at 299 Broadway, 4" Floor, New York, NY 10007 is the agency responsible to assist the courts and
the City in reducing unnecessary pretrial detention. The New York City Criminal Justice Agency,
Inc. (CJA) is a not-for-profit corporation serving the City's criminal justice system under contract
with the Office of the Coordinator for Criminal Justice. CJA was established in 1973 (as the Pretrial
Services Agency) to provide pretrial services as pioneered and tested by the Vera Institute of
Justice's Manhattan Bail Project in the early 1960s. That experimental project demonstrated that
defendants with strong ties to the community who are released on their own recognizance return
to court as frequently as those who post bail.

Defendant(s) John and Jane Doe Police Officers for the City of New York Police Department,
Narcotics Manhattan South for the defendant City of New York at all times material to the
complaint and was acting in their official capacity at all times relevant to this complaint.

At all times material to this complaint, defendants are and were herein duly appointed and acting
officers, servants, employees and agents of the City of New York, a municipal agency of defendant
City of New York, at all times relevant herein, the individual defendants were acting under the
color of the laws, statutes, ordinances, regulations, policies, customs and/or usages of the State
of New York and City of New York, in the course and scope of their duties and functions as officers,
agents, servants and employees of Defendant City of New York, were acting for, and on behalf
of, and with power and authority vested in them by the City of New York, New York City Police
Department, James P. O'Neill, commissioner, Detective Haggerty, Police Officer UC 00084,
Manhattan South Narcotics, Cyrus Vance, District Attorney New York County, and Kristen
Grauer, Assistant District Attorney New York County were otherwise performing and engaging in
conduct incidental to the performance of their lawful functions in the course of their duties. They
are sued individually and in their official capacity.

At all times material to this complaint, defendant(s) Aubrey Fox and the City of New York were
engaged in a common purpose and were acting in concert, as an agent of the City of New York
and all times relevant herein, non-profit agency were acting under the color of the laws, statutes,
ordinances, regulations, policies, customs and/or usage of the State of New York and City of New
York, in the course and scope of their duties and functions as officers, agents, servants and
employees of Defendant City of New York, were acting for, and on behalf of, and with power and
authority vested in them by the City of New York, and were otherwise performing and engaging
in conduct incidental to the performance of their lawful functions as a non-profit in the course of
their duties for the defendant City of New York. They are sued individually and in their official
capacity.

3 |
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 5 of 15

NOTICE OF CLAIM

15.

 

Plaintiff filed a Notice of Intention to file with the office of the City Comptroller and Corporation
Counsel of the City of New York, setting forth the facts underlying plaintiff's claims against the
defendant and City of New York.

16.The..City..of.New.York..Comptroller’s..Office..assigned..claim.number.2018P1019665,..and..was..

subsequently informed claim disallowed as it not filed within 90 days of the day of occurrence,
however, plaintiff was tried and acquitted of the underlying criminal action which serves the basis
of his claims, on March 29, 2018, not more then 90 day have elapsed.

17. To date, plaintiff has received no answer and no compensation has been offered by defendant

City of New York in response to this claim.

18. This action has commenced within one year of the date of occurrence of the events giving rise to

FACTS

19.

this complaint.

On or about August 17, 2017, the plaintiff, a Homeless citizen residing at all times relevant to this
complaint at 333 Bowery Street, in the City of New York, a Homeless Shelter known as the Bowery
Men’s Shelter Kenton Hall was at the Facility entertaining no ill will nor criminality, was
approached by Defendant UC 00084 at the front of 333 Bowery Street and defendant UC 00084
engaged plaintiff in a conversation related to the purchase of illicit illegal substances for which
plaintiff Luis A Herrera responded to the negative and knowing the defendant UC 00084 to be a
possible under cover police officer seeking to entrap innocent individuals, demanded to be left
alone and get away from him.

20. Plaintiff Luis A. Herrera immediately distanced himself and proceeded to enter the facility as it

21.

was then serving scheduled Lunch as the Defendant UC 00084 sought others. On or about August
17, 2017, the plaintiff exited the Bowery Men’s Shelter Kenton Hall and was accosted by
Unknown Police Officers and wrongfully arrested. The plaintiff was subsequently charged and
indicted by a New York County Grand Jury as having participated in the sale of a controlled
substance to UC 00084 under the theory of acting in concert, a known practice of the NYPD to
deprive citizens of their liberty and deliberately entrap poor vulnerable citizens into criminality.

On or about August 18, 2017, plaintiff was interviewed by the Criminal Justice Agency exclusively
under the authority of the City of New York designated Director Aubrey Fox representative as a
practice to determine release eligibility under standards to ascertain whether the plaintiff is a risk
of flight. On or about August 18, 2017, the plaintiff was arraigned before the Criminal Court of
the City of New York for Criminal Sale of a Controlled Substance in the Third Degree and Criminal
Possession of a Controlled Substance in the Third Degree under the theory of Acting in Concert,
and bail imposed in the amount of $10,000.00. The plaintiff was subsequently Indicted for the
underlying allegations by a Grand Jury panel for the County of New York for having engaged or
otherwise acted in concert with the Sale and Possession of a Controlled Substance in the Third
Degree.

4 |

 
22.

..citizens-of.the-United.States.by.proffering deliberate schemes.of discrimination intended .to infect.

23.

24.

25.

Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 6 of 15

On or about March 29, 2018, the plaintiff was acquitted by a Jury of New York County of the
District Attorney of New York County allegations of acting in concert on the basis of false
testimony known and suborned by the County of New York District Attorney’s Office who permit
the discriminatory practice of such Buy and Bust Operations to operate and focus on vulnerable
poor minority communities and homeless shelters that creates a significant intent of the City of
New York Defendants to be deliberate indifferent to the rights, privileges and immunities of the

the process of judicial fairness in violation of the Due Process and Equal Protection clause of the
United States Constitution and New York State Constitution.

On or about August 17, 2018, the New York County District Attorney’s office, under a
discriminatory practice of depriving citizens of the United States Equal Protection of the Law, did
invoke and demand an excessive bail that by practice and standard was deliberately set in motion
by the deliberate practice of the City of New York to deprive plaintiff of Equal Protection of the
Law by the practice of falsehood instituted by the Defendant City of New York New York Police
Department Buy and Bust operations that primarily target poor minority communities, especially
those of Black and Latino communities that included such places as those homeless shelters
where many of the poor vulnerable community reside on account of such widespread practices
that include housing gentrification that necessarily resulted in the influx of Homeless in the City
of New York.

On or about August 17, 2018, the defendant(s), Detective Haggerty Shield No. 4923, and UC
00084 knew or should have known of the discriminatory practice of targeting poor minority
communities, namely those in Homeless Shelters, and knew or should have known the
susceptibility of the Homeless experiencing crisis such as Homelessness, mental illness and
addiction, and without regard to the status of those suffering, targeted the community with an
intent to deprive plaintiff Luis A. Herrera of his liberty by deliberately entrapping and ensnaring
him into the discriminatory practice by deception, and upon no positive account to the plaintiff
willing to participate, deliberately and falsely accused plaintiff of having engaged in the sale and
possession of a controlled substance in the Third Degree under an acting in concert theory along
with two other possible homeless individuals, resulting in the wrongful arrest and imprisonment
of plaintiff Luis A. Herrera for two-hundred twenty-five (225) days.

On or about August 17, 2018 or thereafter, defendant Cyrus Vance, acting in his administrative
role as District Attorney of Queens County failed to protect the rights of the plaintiff by
deliberately permitting the introduction of false testimony into the judicial process with an intent
to deprive plaintiff of his rights, privileges and immunities, and denied plaintiff Luis A. Herrera of
due process and Equal Protection of the law in that the practice was a well known and deliberate
NYPD indifference to the rights, privileges and immunities of the Homeless, especially plaintiff
Luis A. Herrera and the New York County District Attorney knew or should have known that it
was engaged in the practice of overcharging defendants in criminal cases with the introduction of
such testimony known to be false, allowed the defendant(s) Detective Haggerty and UC 00084 to
falsely testify to a New York County Grand Jury and Jury trial that plaintiff engaged in and
participated in the sale and possession of a controlled substance in third Degree.

Bf.
26.

28.

29.

30.

Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 7 of 15

On or about March 29, 2018, a New York County Jury found plaintiff innocent of having
participated in the sale and possession of a controlled substance in the third degree, acquitted
the plaintiff, exonerating Luis A. Herrera of any criminal liability on account of the evidence
presented.

27..On-or-about-August.17,.2017, the.Defendant Steven Banks,.knew.or.should.have known that such.

a practice of the NYPD targeting homeless shelters and engaging in discriminatory enforcement
of such policies of Buy and Bust operations in close proximity to such Homeless Shelters was
actively condoned and suborned by the City of New York Department of Homeless Services in
that it targeted the Homeless vulnerable community with an intent to engage in wrongful arrest
and imprisonment of innocent citizens on account of their status and that the defendant(s) City
of New York targeted vulnerable citizens such as the Homeless and mentally ill, as part of quota
measure to justify unlawful arrest and imprisonments, especially homeless vulnerable citizens
such as the plaintiff Luis A. Herrera, and that Steven Banks failed to protect Luis A. Herrera from
the unlawful discriminatory practice by deliberately suborning the practice to target poor
vulnerable communities as those found in the City’s Shelter system.

On or about March 20, 2018, plaintiff brother, Victor M Herrera, filed a Writ of Mandamus
seeking to compel the Defendant Cyrus Vance and the Supreme Court to provide and extend the
Equal Protection Clause of the Fourteenth Amendment in that the defendant(s) collectively were
deliberately engaged in conspiring to falsely prosecute and convict plaintiff Luis A. Herrera for a
crime plaintiff Victor M Herrera has advocated his brother did not commit and was solely targeted
on account of his status of vulnerability and homelessness. Plaintiff Victor M Herrera
subsequently agreed to withdraw the Writ of Mandamus following plaintiff Luis A. Herrera
acquittal.

On or about March 27, 2018, Defendant Kristen Grauer attempted to introduce into the judicial
process that Plaintiff Victor M Herrera posed a threat to the proceedings, herself and Defendant
UC 00084 and did introduce the false and perjured testimony in an effort to exclude plaintiff
Victor M Herrera from the trial of his brother Luis A. Herrera as a measure of retaliation and
malicious abuse of process, in that the defendant(s) knew that the plaintiff was engaged in
protected activity and that the defendant(s) knew the consequence of such misconduct and
nonetheless introduced false and perjured testimony into the proceedings in a deliberate attempt
to exclude plaintiff Victor M Herrera and Luis A. Herrera from enjoying the right to Petition for
Redress of Grievances and Equal Protection of the law.

At all times material to this complaint, defendant(s) Commissioner James P. O’Neill,
Commissioner Steven Banks, Aubrey Fox, Detective Haggerty, UC 00084, Kristen Grauer, Cyrus
Vance, the City of New York and John and Jane Doe Police Officers were collectively engaged in
the discriminatory targeting of the poor vulnerable community with an intent to deprive plaintiff
Luis A. Herrera and Victor M Herrera and numerous other unidentified citizens at City run Shelter
or those contracted by private non-profit corporations, and the policies, rules and regulations of
the Defendant(s) collectively permitted the practice by deliberately enforcing such policies
against the poor vulnerable community in a discriminatory intent to deprive vulnerable citizens in
Homeless Shelters and in crisis of Due Process and Equal Protection of the Law and that such
policies and procedures were enforced in the scope of their lawful functions in the course of their
duties when they deliberately and maliciously targeted communities of Latino and Blacks with an

6 |
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 8 of 15

intent to deprive plaintiff, a citizen, of his constitutional rights, privileges and immunities and
deliberately conspired and acquiesced, agreed, and provide support to the enforcement of such
discriminatory policies and procedures intended to deprive another of Equal Protection of the
laws. They are sued individually and as active participants (Acting in Concert) with the City of New
York and defendant Steven Banks to deprive plaintiff of his civil liberties.

31.-At-all-times-material.to.this.complaint,-defendant.Detective. Haggerty, UC.00084 and John.and..
Jane Doe Police Officers deliberately conspired to deprive the plaintiff of his civil liberties,
intentionally concocting implicating testimony to wrongfully arrest and prosecute Luis A. Herrera
under a discriminatory practice that target’s unsuspecting Homeless citizens by utilizing a practice
known as criminal facilitation, such practice deliberately targets poor vulnerable mentally ill and
chemically addicted persons with the intent to deprive the plaintiff Luis A Herrera of his civil
liberties, the defendants, each aiding the other with the intent to wrongfully arrest and accuse
the plaintiff of engaging in a criminal act in violation of the Penal Provisions of 220.39 and the
Public Health Law, did falsely accuse the plaintiff of having committed a crime by utilizing a
practice suborned by the defendant City of New York and Cyrus Vance, similarly targeting plaintiff
under a discriminatory practice of community policing with an intent to deprive plaintiff of his
rights, privileges and immunities protected under the Constitution of the United States and New
York State Constitution.

   

32. At all times material to this complaint, defendant Aubrey Fox, Executive Director of the Criminal
Justice Agency of the City of New York, their agents, servant or employee acting in concert with
the defendant(s) City of New York, Steven Banks, James P. O’Niell, Cyrus Vance and Kristen
Grauer did engage in the discriminatory practice of targeting the poor vulnerable community with
policies that tended to apply risk assessment based on protected status that deprived plaintiff of
Due Process and Equal Protection of the Law, was done intentionally, maliciously, and with a
deliberate indifference and/or reckless disregard for the natural and probable consequence of
their acts, was done without lawful justification or reason, and was designed to and did cause
specific and serious pain and suffering in violation of plaintiffs constitutional rights as guaranteed
under 42 USC §1983, the Fifth, sixth and fourteenth Amendment to the United States Constitution
and New York State Constitution.

CAUSES OF ACTION

FIRST CLAIM: FALSE ARREST AND WRONGFUL IMPRISONMENT UNDER
THE FOURTH, FIFTH, NINTH AND FOURTEENTH AMENDMENT(S) AND 42 USC§ 1983

33. Plaintiff re-alleges and incorporates by reference the allegations as set forth in each preceding
paragraph 1 through 25 as if fully set forth herein.

34. The conduct and actions of defendant(s) City of New York, Commissioner O’Neill, Commissioner
Banks, Aubrey Fox, Detective Haggerty, UC 00084, Cyrus Vance, Kristen Grauer and John and
Jane Doe Police Officers acting under the exclusive authority of the City of New York, acting under .
the color of law authorizing, directing and/or causing plaintiff to be targeted and deliberately
ensnared into a criminal act under a conspired theory by defendant(s) collectively, was the very
nature of the discriminatory policy permitting the City of New York Police Department to target
specified communities of color, and those of poor minority communities was designed to deprive

Too
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 9 of 15

plaintiff of rights, privileges and immunities, was done with the intent to subject the plaintiff Luis
A. Herrera to an unlawful and unwarranted arrest, was done intentionally, willfully, maliciously,
and with a deliberate indifference and/or reckless disregard for the natural and probable
consequence of their acts, was done without lawful justification and reason, and was designed to
and did cause specific physical and emotional pain and suffering in violation of plaintiff's rights as
guaranteed under 42 USC §§1983, 1985 and the Fourth and Fourteenth Amendments to the
...Wnited. States Constitution,.including the right tobe free. fre e..
unjustified force to initiate an unnecessary and unwarranted arrest.

   

35. As a direct and proximate result of the foregoing, plaintiff was subjected to great physical and
emotional pain and humiliation, was deprived of his liberty and was otherwise damaged and
injured.

SECOND CLAIM:

DEPRIVATION OF RIGHT TO PETITION AND EXPRESSION OF RIGHTS UNDER
THE FIRST, NINTH AND FOURTEENTH AMENDMENTS AND 42 USC §§1983, 1985.

36. The plaintiff re-alleges and incorporates by reference the allegations as set forth in the preceding
paragraph 1 through 30 as if fully set forth herein.

37. The defendant(s), City of New York, Commissioner O’Neill, Commissioner Banks, Detective
Haggerty, UC 00084, Cyrus Vance and Kristen Grauer actions were done with a malice
aforethought, acting in concert with one another and acting collectively under color of law, was
done due to plaintiff Victor M Herrera’s grievances and speech; was done to interfere with, and
chill the exercise of his right to petition for the redress of grievances, and additionally enforced
under a widespread pattern of conduct condoned and ratified by the Defendant(s) City of New
York, was done intentionally, maliciously, and with a deliberate indifference and/or reckless
disregard for the natural and probable consequence of their acts, was done without lawful
justification or reason, and was designed to and did cause specific and serious pain and suffering
in violation of plaintiff's constitutional rights as guaranteed under 42 USC §1983, the First and
Fourteenth Amendment of the United States Constitution.

38. As a direct and proximate result of the foregoing, plaintiff was subjected to great physical and
emotional pain and humiliation, was deprived of his liberty and was otherwise damaged and
injured.

THIRD CLAIM:

MONELL CLAIM IN DELIBERATE INDIFFERENCE OF

WIDESPREAD PRACTICE AND PATTERN OF IMPERMISSIBLE
DISCRIMINATORY ENFORCEMENT OF POLICY THAT RESULTED IN
WRONGFUL ARREST AND IMPRISONMENT BY CITY DEFENDANTS
42. USC §1983

39. The plaintiff re-alleges and incorporates by reference the allegations as set forth in each preceding
paragraph 1 through 33 as if fully set forth herein.
40.

41.

42.

43.

44.

4S.

Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 10 of 15

The City of New York directly caused the constitutional violations suffered by plaintiffs and is liable
for the damages suffered by plaintiff Luis Herrera and Victor Herrera as a result of the conduct of
the defendant employees, agents, officers and servants of the City of New York. The conduct of
the defendant officers was a direct consequence of policies and practices of the Defendant City
of New York that deliberately permitted the enforcement of the buy and bust operations
intended to target minority Hispanic and Blacks, especially those experiencing financial crisis,
mental.illness-and.chemical.dependence.and.Homeless

At all times relevant to this complaint, Defendant City of New York, acting through Defendant(s)
Steven Banks, James O’Niell, Detective Haggerty, UC 00084, Cyrus Vance, Kristen Grauer and
John and Jane Doe Police Officers had in effect policies, practices, and customs that condoned
and fosters the unconstitutional conduct of the individual Defendant(s), and were a direct and
proximate cause of the damages and injuries complained of herein.

The August 17, 2017 arrest of plaintiff Luis A. Herrera during the enforcement of a practice by the
defendant(s) NYPD known to be unconstitutionally targeting the poor minority community,
namely the Homeless vulnerable community, including the practice that permitted the NYPD and
DHS enforced discriminatory policies and practices that targeted specific communities by status,
namely on account of being Homeless and in Shelter, the targeted community faced the wrongful
discriminatory practice that included interruption of Social Services and Housing benefits that
were part of their status and protective class, and that the Defendant City of New York
deliberately permitted the contracted non-profits to condone and ratify the practice by such
policies exclusively the prerogative of the City of New York Police Department, their agents,
servants and employees.

At all times relevant to this complaint, Defendant City of New York, acting through Defendant(s)
Steven Banks, James O’Niell, Aubrey Fox, Detective Haggerty, UC 00084, Cyrus Vance, Kristen
Grauer, and John and Jane Does Police Officers had in effect policies, practices and customs that
condoned and fostered the unconstitutional conduct of the individual defendant(s), and were a
direct and proximate cause of the damages and injuries complained of herein.

At all times relevant to this complaint, Defendant City of New York, acting through its employee,
James O’Niell, Steven Banks, Detective Haggerty, UC 00084, Cyrus Vance and Kristen Grauer,
had policies, practices, customs and usages of encouraging and/or tacitly sanctioning the violation
of plaintiff's constitutional rights by directly targeting a known protected class of citizens, namely
the poor minority community faced with addiction, homelessness and mental illness by
criminalizing the status of the poor through such policies that intentionally and wrongfully
targeted the poor minority community, namely the homeless, addicted and mentally ill with
wrongful arrest and imprisonment, and by using such methods, the Defendant City of New York
were permitting the behavior to go unchecked.

In connection with the plaintiffs protected rights and immunities, the City of New York
consciously disregarded the illegality and unconstitutionality of said arrest, imprisonments, use
of force and prosecutions. These policies, practices, customs, and usages that permitted the New
York City Police Department to engage in the sort of direct interference with clients’ application
process by colluding with employees of the City of New York Department of Homeless Services
and Human Resource Administration were a direct and proximate cause of the unconstitutional
conduct alleged herein.

9]oe:
46.

48.

Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 11 of 15

The existence these unconstitutional policies, practices, customs and usages, specifically as it
relates to clients seeking shelter and social services, is evidenced by the countless repeated
occurrences of similar wrongful conduct targeting the poor vulnerable communities, namely the
Homeless, mentally ill and chemically addicted.

engage in misconduct against those at-risk communities. Upon information and belief, prior to
August 17, 2017, and thereafter, the City of New York was aware of numerous complaints of
Police Misconduct involving the use of such practice, targeting minority communities with so-
called Buy & Bust operations that has been targeting the communities of color with a deliberate
ruse of legitimacy, deliberately abusing the process by wrongfully arresting and charging
individuals above and beyond any legitimate criminality, and so doing permitting the introduction
and the suborning of perjured or tailored testimony to cover the widespread illegal and
unconstitutional practice. Upon information and belief, prior to August 17, 2017, the City of New
York was aware of numerous complaints related to the conduct of perjured and tailored
testimony in police-initiated criminality, despite its knowledge of such incidents of misconduct,
the City of New York failed to take remedial action.

It was the policy and/or custom of the City of New York to inadequately and improperly
investigate citizen complaints of Police Misconduct, and acts of misconduct of the sort enforced
in Buy & Bust initiatives were instead tolerated by the City of New York, including but not limited
to incidents listed above.

FOURTH CLAIM:

ARTICLE 1, §12 OF THE NEW YORK
STATE CONSTITUTION

49.

50.

Plaintiff re-alleges and incorporates by reference paragraphs 1 through 43 as if fully set forth
herein.

The acts of defendants, acting under color of law by their employment as agents, servants and
employees of the City of New York enforced City Policies, rules, regulations, customs and usage
in subjecting plaintiff Victor M Herrera and Luis A. Herrera to discriminatory profiling and
unlawful search and seizures, false arrest, wrongful imprisonment and excessive force while
enforcing the discriminatory policy NYPD Buy & Bust that deliberately targeted the poor
vulnerable community, namely the Homeless, Mentally ill and chemically addicted and were done
without reasonable suspicion or probable cause and were designed to and intended to
discriminate unlawfully against a protected class of citizens, and did cause specific and serious
deprivation of liberty, bodily harm, pain and suffering to the plaintiff's in violation of plaintiff
Constitutional Rights as guaranteed by Article 1, Section 12 of the Constitution of the State of New
York.

10 | -

47... The City.of New. York knew.or should have known of the defendant(s) officer(s) propensity to.
51.

Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 12 of 15

The foregoing acts and conduct of defendant(s) Detective Haggerty, UC 00084 and John Doe
Police Officer’s, acting in concert with Cyrus Vance and Kristen Grauer were a direct and
proximate cause of injury and damage to plaintiff Victor M Herrera and Luis A. Herrera and
violated their rights as guaranteed by the Constitution of the State of New York.

FIFTH CLAIM:

 

STATE COMMON LAW MALICIOUS ABUSE OF
PROCESS AND MALICIOUS PROSECUTION

52.

53.

54.

55.

56.

57.

Plaintiff re-alleges and incorporates by reference paragraphs 1 through 46 as if fully set forth
herein.

By their conduct in engaging in discriminatory targeting of the poor vulnerable community,
namely the Homeless, Mentally ill and chemically dependent, the defendant(s) collectively and
acting in concert with the County District Attorney are liable to the plaintiff's for having
committed malicious prosecution and abuse of process under the laws of the State of New York.

Defendant(s) James O’Niell, Detective Haggerty, UC 00084 and other John Doe Police Officers
maliciously commenced proceedings against the plaintiff Luis A. Herrera having engaged in the
discriminatory enforcement of Buy & Bust operations by falsehood of reporting plaintiff having
engaged in the illicit sale and possession of a controlled substance to cover up their own conduct
that namely targeted and discriminated against the poor Homeless community, mentally ill and
chemically dependent, plaintiff was falsely and without probable cause charged with violations of
the State of New York Penal Law.

The commencement and continuation of the criminal prosecution against plaintiff Luis A. Herrera
was malicious and without probable cause and intended to gain an impermissible advantage over
the plaintiff in covering up the discriminatory prosecution of unsuspecting citizens with their
unwavering policy of criminalizing the Homeless community, and in doing so enforced policies
that served to discriminate against the poor vulnerable community

All proceedings were terminated in plaintiff's favor as the defendants’ could not establish plaintiff
in any way participated nor engaged in the illicit sale or possession of a controlled substance nor
could the defendant’s establish a nexus to any intent to commit a criminal offense under the
theory of having acted in concert sufficient to establish the necessary standard of determination
or was otherwise below the standard necessary to establish probable cause, and such actions
were part of an overall scheme to criminalize the plaintiff, a poor minority Homeless Mentally ill

citizen of the United States.

Defendants City of New York, James O’Niell, Steven Banks, Detective Haggerty, UC 00084, Cyrus
Vance and Kristen Grauer, their officers, agents, servants and employees were responsible for
the malicious prosecution and abuse of process of plaintiff as it related to the discriminatory
targeting of the Homeless, mentally ill and chemically addicted citizens. The City of New York, as
a direct proximate relationship with the above-named actors to engage and carry out such
conduct were the municipality behind the alleged conduct herein.

14 |
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 13 of 15

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Victor-M.Herrera.and.Luis.A..Herrera.prayer.for.relief.as follows:

 

1)

4)

 

A declaration that the defendant(s) James O’Niell, Steven Banks, Aubrey Fox, Detective
Haggerty, UC 00084 and other John and Jane Doe Undercover Police Officers, employee, agent,
servant or officer unknown to the plaintiff's during the incidents leading up to the injury, be
collectively and in concert, held accountable for violating plaintiff's First, Fourth, Fifth, ninth and
Fourteenth Amendment Rights to the U.S. Constitution and plaintiff's rights under the New York
State Constitution and State Common law in the manners alleged herein, upon consideration of
the evidence adduced at trial or otherwise;

A declaration that the defendant(s) James O’Niell, Steven Banks, Aubrey Fox, Detective
Haggerty, UC 00084 and other John and Jane Doe Undercover Police Officers, employees,
agents, servants or officer unknown to the plaintiffs during the incidents leading up to the injury,
be collectively and in concert, held accountable for violating plaintiff's First, Fifth, Sixth, Ninth and
Fourteenth Amendment Rights to the United States Constitution and plaintiffs rights under the
New York State Constitution and State Common law in the manners alleged herein, enforcing a
discriminatory policy that permitted the defendant(s) to target by class demographic
unsuspecting citizens of wrongfully initiated process and prosecution deliberately criminalizing
the Homeless, mentally ill and chemically dependent, including the policy that deliberately allows
for the practice of the NYPD to discriminately target the poor vulnerable community as part of a
widespread pattern of behavior intended to deprive unsuspecting citizens of liberty under false
pretenses that would include the mass incarceration and forced labor standards upon the basis
of class, status, and/or income in violation of the Equal Protection Clause of the Fourteenth
Amendment to the United States Constitution and New York State Constitution.

A Mandatory injunction that defendant(s) cease in the enforcement of the discriminatory practice
of targeting the Homeless, Mentally Ill and chemically dependent by such methods that
deliberately targets the poor vulnerable community with an intent to deprive unsuspecting
citizens of liberty and Equal Protection of the Law.

An injunction enjoining Defendant(s) collectively from engaging in conduct to unlawfully
discriminate, target or deprive plaintiffs of Equal Protection of the Law in Bail consideration and
presumption of innocence and that the defendants be enjoined from utilizing the standard of
community based assessment to risk factor in determining a citizens liberty based on such
discriminatory practice during the arraignment process of criminal proceedings unless and until
the defendants can re-examine a standard of bail consideration that excludes the community
based assessment risk as a determining standard in presumptive release on bail or recognizance
and that any bail or presumptive release consideration not be based on financial ability rather the
presumptive of innocence be given strong consideration in determining an innocent citizens
liberty under the Due Process and Equal Protection Clause of the United States Constitution.

12 |
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 14 of 15

5) Award plaintiff(s) compensatory damages in the amount of $1,000,000.00 for each of the
underlying claims that arose that resulted in the wrongful arrest, wrongful imprisonment,
excessive force and deprivation of liberty based on the discriminatory practice that targeted poor

-vulnerable-minority--conmmunities-_of color (Black.& Latino), namely. those. protected class_o
citizens suffering from Homelessness, mental illness and chemical dependency and the cruel and
inhumane treatment plaintiff(s) were subjected to because defendants actions herein complained
of as part of a widespread pattern and practice by the City of New York Police Department acting
in concert with non-profits to deprive plaintiff(s) of rights, privileges and immunities, including
but not limited to any emotional distress, and any other compensatory damages as permitted by
law and according to trial.

   

6) Award Plaintiff Victor M Herrera and Luis A. Herrera punitive damages;

7) Award cost of suit pursuant to 42 USC §1920 and 1988, and

8) Award Attorney Fees pursuant to 42 USC §1988;

9) Award such other and further relief as this Court may deem appropriate and equitable, including
injunctive and declaratory relief as may be required in the interest of Justice.

Dated: February 18, 2019

Respectfully submitted,

 

 

Victor M Herrera,
Plaintiff

“~ EO eats

 

Luis A. Herrera
Plaintiff

13 foo.
Case 1:19-cv-03216-AT-SDA Document 3 Filed 04/10/19 Page 15 of 15

VERIFICATION

 

|, Victor M Herrera declare under the penalty of perjury that:

1am the plaintiff/claimant in the above entitled action and Verified Complaint, appearing Pro se. That
| have read the contents thereof and know the contents therein; That the same is true to my own
knowledge and belief, except as to matters stated to be alleged upon information and belief, and that
as to those matters, | believe them to be true.

fo, a

<MietorAViHerrera

Plaintiff Pro Se
794 Snediker Ave, Apt 2F
Brooklyn, New York 11207
T. 347-942-2226

 

 

 

I, Luis A. Herrera declare under the penalty of perjury that:

Lam the plaintiff/claimant in the above entitled action and Verified Complaint, appearing Pro se. That
| have read the contents thereof and know the contents therein; That the same is true to my own
knowledge and belief, except as to matters stated to be alleged upon information and belief, and that
as to those matters, | believe them to be true. .

  
 

 

 
 

LuisA. Herrera

Plaintiff Pro se
794 Snediker Ave, Apt 2F
Brooklyn, New York 11207
T. 347-249-8314

 

 
